Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 1 of 9




           EXHIBIT K
                                    Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 2 of 9

                                                         U.S. Patent No. 10,375,215 – Google LLC
                                                                          Claim 1

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of Claim 1 of U.S. Patent No. 10,375,215 (hereinafter “the ’215 patent”) by
Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
    The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’215 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe Claim 1 of the ’215 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’215 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                            Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 3 of 9
                                                                CLAIM CHARTS
                                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                          U.S. Patent No. 10,375,215


Claim 1                               Accused Instrumentalities
A computer‐implemented method,        Google owns or controls a server node that performs a method including: at the server node: causing
comprising: at a server node:         data (e.g., in HTML pages, etc.) to be sent to a client node (e.g., device that receives the HTML pages,
causing data to be sent to a client   etc.); and providing access, to the client node, to code (e.g., also in the HTML pages, etc.) that, in
node; and providing access, to the    response to being used by the client node, causes the client node to carry out the following
client node, to code that, in         functionality. Specifically, Google incorporates code into their HTML pages that, when used by the client
response to being used by the         node, causes the client node to communicate with one or more servers using the QUIC protocol.
client node, causes the client node
to:                                   See excerpt(s) below, for example (emphasis added, if any):

receive, by the client node, a        Note: Below is a web page of Google (https://www.google.com/) .
transmission control protocol
(TCP)‐variant packet,




                                                                      2 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 4 of 9
                                                CLAIM CHARTS
                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                          U.S. Patent No. 10,375,215


                      Note: As set forth below, QUIC is a “variant” of TCP.




                      “On the surface, QUIC is very similar to TCP+TLS+HTTP/2 implemented on UDP. ...However, since QUIC is
                      built on top of UDP, it suffers from no such limitations.” https://www.chromium.org/quic

                      Note: As set forth below, a QUIC negotiation packet is received by the client node from a server node.




                      Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set up”
                      using the aforementioned handshake.




                                                       3 of 8
June 1, 2020
                            Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 5 of 9
                                                               CLAIM CHARTS
                                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                         U.S. Patent No. 10,375,215




detect an idle time period           Google owns or controls the server node that performs the method including: at the server node:
parameter field in the TCP‐variant   providing access, to the client node, to the code (e.g., in the HTML pages, etc.) that, in response to being
packet;                              used by the client node, causes the client node to: detect an idle time period parameter field (e.g., idle
                                     timeout parameter field, etc.) in the TCP‐variant packet (e.g., QUIC negotiation packet, etc.).

                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                     timeout parameter that is detected by a recipient of such packet.




                                                                      4 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 6 of 9
                                             CLAIM CHARTS
                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                       U.S. Patent No. 10,375,215




                                               5 of 8
June 1, 2020
                           Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 7 of 9
                                                               CLAIM CHARTS
                                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                         U.S. Patent No. 10,375,215




identify metadata in the idle time   Google owns or controls the server node that performs the method including: at the server node:
period parameter field for an idle   providing access, to the client node, to the code (e.g., in the HTML pages, etc.) that, in response to being
time period, during which, no        used by the client node, causes the client node to: identify metadata (e.g., a value, etc.) in the idle time
packet is communicated in a TCP‐     period parameter field (e.g., idle timeout parameter field, etc.) for an idle time period, during which, no
variant connection to keep the       packet is communicated in a TCP‐variant connection to keep the TCP‐variant connection active.
TCP‐variant connection active; and
                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, the metadata includes a value in seconds that is encoded as an unsigned 16‐bit
                                     integer.




                                     Note: As set forth below, there is “no activity” while the connection is idle.


                                                                       6 of 8
  June 1, 2020
                           Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 8 of 9
                                                                CLAIM CHARTS
                                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                          U.S. Patent No. 10,375,215




determine, based on the metadata,     Google owns or controls the server node that performs the method including: at the server node:
a timeout attribute associated with   providing access, to the client node, to the code (e.g., in the HTML pages, etc.) that, in response to being
the TCP‐variant connection.           used by the client node, causes the client node to: determine, based on the metadata (e.g., the value of
                                      the idle timeout parameter field, etc.), a timeout attribute associated with the TCP‐variant connection.

                                      See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                      connection is shutdown, a timeout attribute of the connection is necessarily modified based on the
                                      value received in the idle_timeout field of the connection negotiation packet.




                                                                       7 of 8
  June 1, 2020
                             Case 6:20-cv-00453-ADA Document 1-11 Filed 06/01/20 Page 9 of 9
                                                                  CLAIM CHARTS
                                                   BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                            U.S. Patent No. 10,375,215




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner.
For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant
reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in
connection with any subsequent correlations.




                                                                         8 of 8
    June 1, 2020
